
	

113 HR 5399 IH: Student Loan Repayment Assistance Act of 2014
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5399
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2014
			Mr. Peters of California (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To modify the grace period prior to the repayment period for certain Federal direct loans and to
			 exclude from Federal income taxation certain employer-provided student
			 loan assistance.
	
	
		1.Short titleThis Act may be cited as the Student Loan Repayment Assistance Act of 2014.
		2.Restoration and an option to extend the start of the repayment period of certain Federal direct
			 loans
			(a)Restoration of interest subsidy during first 6-Month grace periodSection 428(a)(3)(A)(i)(I) of the Higher Education Act of 1965 (20 U.S.C. 1078(a)(3)(A)(i)(I)) is
			 amended by inserting or, for a Federal Direct Stafford Loan for which the first disbursement is made on or after July 1,
			 2013, which accrues prior to the beginning of the repayment period of the
			 loan (except for interest which accrues during the last 6 months prior to
			 the beginning of such period, in the case of a student who makes an
			 election under section 2(b)(2) of the Student Loan Repayment Assistance Act of 2014), before , or.
			(b)Grace-Period extension
				(1)AmendmentSection 428(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)) is amended—
					(A)in subparagraph (A), by inserting or, in the case of a student who makes an election under section 2(b)(2) of the Student Loan Repayment Assistance Act of 2014, 12 months after 6 months; and
					(B)in subparagraph (D), by inserting or, in the case of a student who makes an election under section 2(b)(2) of the Student Loan Repayment Assistance Act of 2014, the 12-month period after 6-month period.
					(2)Election of extended grace period for certain FDSL and FDUS LoansIf the unemployment rate calculated by the Bureau of Labor Statistics is greater than the natural
			 rate of unemployment (as established by the Board of Governors of the
			 Federal Reserve System), the Secretary of Education shall provide an
			 opportunity for each borrower who has a Federal Direct Stafford Loan or
			 Federal Direct Unsubsidized Stafford Loan for which the first disbursement
			 is made on or after July 1, 2013, to elect a 12-month grace period, in
			 accordance with section 428(b)(7) of the Higher Education Act of 1965, as
			 amended by this subsection, before beginning repayment. The Secretary
			 shall—
					(A)notify each such borrower of the opportunity for such an election not later than 45 days before the
			 start of the borrower’s repayment period, as determined under section
			 428(b)(7) of the Higher Education Act of 1965 as in effect on the day
			 before the date of enactment of this Act;
					(B)advise each such borrower of the financial consequences of electing such 12-month grace period; and
					(C)not require such a borrower to accept a 12-month grace period in accordance with section 428(b)(7)
			 of the Higher Education Act of 1965 (as amended by this subsection),
			 unless the borrower specifically elects such 12-month grace period not
			 later than 14 days before the start of the borrower’s repayment period, as
			 determined under section 428(b)(7) of the Higher Education Act of 1965 as
			 in effect on the day before the date of enactment of this Act.
					3.Exclusion from gross income of benefits under certain student loan payment assistance programs
			(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 127 the following new section:
				
					127A.Student loan payment assistance programs
						(a)In generalGross income of a qualified employee does not include amounts paid or incurred by the employer for
			 student loan payment assistance provided to such employee if the
			 assistance is furnished pursuant to a program which is described in
			 subsection (c).
						(b)Qualified employeeFor purposes of this subsection, the term qualified employee means any employee who contributes (in addition to any amount excluded from gross income under
			 this section) not less than $50 per month for payment of principal and
			 interest on the loans subject to the student loan payment assistance
			 program.
						(c)Limitations
							(1)Assistance limitationThe amount taken into account under subsection (a) with respect to an individual for student loan
			 assistance with respect to student loan payments during a taxable year
			 shall not exceed $6,000.
							(2)Earned income limitationThe amount excluded from the income of an employee under subsection (a) for any taxable year shall
			 not exceed the earned income of such employee for such taxable year.
							(d)Student loan payment assistance program
							(1)In generalFor purposes of this section a student loan payment assistance program is a separate written plan
			 of an employer for the exclusive benefit of his employees to provide such
			 employees with student loan payment assistance which meets the
			 requirements of paragraphs (2) through (10) of this subsection. If any
			 plan would qualify as a student loan payment assistance program but for a
			 failure to meet the requirements of this subsection, then, notwithstanding
			 such failure, such plan shall be treated as a student loan payment
			 assistance program in the case of employees who are not highly compensated
			 employees.
							(2)DiscriminationThe contributions or benefits provided under the plan shall not discriminate in favor of employees
			 who are highly compensated employees (within the meaning of section
			 414(q)).
							(3)EligibilityThe program shall benefit employees who qualify under a classification set up by the employer and
			 found by the Secretary not to be discriminatory in favor of employees
			 described in paragraph (2).
							(4)Principal shareholders or ownersNot more than 25 percent of the amounts paid or incurred by the employer for student loan payment
			 assistance during the year may be provided for the class of individuals
			 who are shareholders or owners (or their spouses or dependents), each of
			 whom (on any day of the year) owns more than 5 percent of the stock or of
			 the capital or profits interest in the employer.
							(5)No funding requiredA program referred to in paragraph (1) is not required to be funded.
							(6)Notification of eligible employeesReasonable notification of the availability and terms of the program shall be provided to eligible
			 employees.
							(7)Statement of expensesThe plan shall furnish to an employee, on or before January 31, a written statement showing the
			 amounts paid or expenses incurred by the employer in providing student
			 loan payment assistance to such employee during the previous calendar
			 year.
							(8)Benefits
								(A)In generalA plan meets the requirements of this paragraph if the average benefits provided to employees who
			 are not highly compensated employees under all plans of the employer is at
			 least 55 percent of the average benefits provided to highly compensated
			 employees under all plans of the employer.
								(B)Salary reduction agreementsFor purposes of subparagraph (A), in the case of any benefits provided through a salary reduction
			 agreement, a plan may disregard any employees whose compensation is less
			 than $25,000. For purposes of this subparagraph, the term compensation has the meaning given such term by section 414(q)(4), except that, under rules prescribed by the
			 Secretary, an employer may elect to determine compensation on any other
			 basis which does not discriminate in favor of highly compensated
			 employees.
								(9)Contributions made directly to lenderA plan meets the requirements of this paragraph if all benefits provided under the plan are paid
			 directly to the holder of the indebtedness referred to in subsection
			 (d)(1)(A)(i).
							(10)Matching contributionsA plan which meets the requirements of paragraphs (2) through (9) shall not fail to be treated as a
			 program described in this subsection merely because such plan provides for
			 the employer to make matching contributions with respect to employee
			 contributions.
							(e)Definitions and special rulesFor purposes of this section—
							(1)Student loan payment assistance
								(A)In generalThe term student loan payment assistance means the payment of principal or interest on—
									(i)any indebtedness incurred by the employee solely to pay qualified higher education expenses (as
			 defined in section 221) which—
										(I)are paid or incurred within a reasonable period of time before or after the indebtedness was
			 incurred, and
										(II)are attributable to education furnished during a period during which the employee was an eligible
			 student, or
										(ii)any indebtedness used to refinance indebtedness described in clause (i).Such term shall not include any payment of principal or interest on indebtedness owed to a person
			 who is related (within the meaning of section 267(b) or 707(b)(1)) to the
			 taxpayer or to any person by reason of a loan under any qualified employer
			 plan (as defined in section 72(p)(4)) or under any contract referred to in
			 section 72(p)(5).(B)Eligible studentThe term eligible student has the meaning given such term by section 25A(b)(3).
								(C)DependentThe term dependent has the meaning given such term by section 152 (determined without regard to subsections (b)(1),
			 (b)(2), and (d)(1)(B) thereof).
								(2)Earned incomeThe term earned income shall have the meaning given such term in section 32(c)(2), but such term shall not include any
			 amounts paid or incurred by an employer for student loan payment
			 assistance to an employee.
							(3)EmployeeThe term employee includes, for any year, an individual who is an employee within the meaning of section 401(c)(1)
			 (relating to self-employed individuals).
							(4)EmployerAn individual who owns the entire interest in an unincorporated trade or business shall be treated
			 as his own employer. A partnership shall be treated as the employer of
			 each partner who is an employee within the meaning of paragraph (3).
							(5)Attribution rules
								(A)Ownership of stockOwnership of stock in a corporation shall be determined in accordance with the rules provided under
			 subsections (d) and (e) of section 1563 (without regard to section
			 1563(e)(3)(C)).
								(B)Interest in unincorporated trade or businessThe interest of an employee in a trade or business which is not incorporated shall be determined in
			 accordance with regulations prescribed by the Secretary, which shall be
			 based on principles similar to the principles which apply in the case of
			 subparagraph (A).
								(6)Utilization test not applicableA student loan payment assistance program shall not be held or considered to fail to meet any
			 requirements of subsection (c) (other than paragraphs (4) and (8) thereof)
			 merely because of utilization rates for the different types of assistance
			 made available under the program.
							(7)Disallowance of excluded amounts as credit or deductionNo deduction or credit shall be allowed to the employee under any other section of this chapter for
			 any amount excluded from the gross income of the employee by reason of
			 this section.
							(8)Treatment of salary reduction amountsAny matching contribution withheld from an employee under a student loan payment assistance program
			 pursuant to a salary reduction agreement shall be treated for purposes of
			 this title as an amount paid by the employee and not as an amount paid by
			 the employer..
			(b)Conforming amendmentsSections 221(d)(2)(A), 414 (n)(3)(C) and (t)(2), 3121(a)(18), 3306(b)(13), 3401(a)(18), and
			 6039D(d)(1) of such Code are each amended by inserting 127A, after 127,.
			(c)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 127 the following new item:
				
					
						Sec. 127A. Student loan payment assistance programs..
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Deduction for student loan payments which are matched by an employer
			(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 224 as section 225 and by inserting after section
			 223 the following new section:
				
					224.Deduction for student loan payments which are matched by an employer
						(a)In generalIn the case of an individual who is a qualified employee (as defined in section 127A), there shall
			 be allowed as a deduction an amount equal to the student loan payments
			 made by such individual with respect to which an employer of such
			 individual makes matching contributions under a student loan payment
			 assistance program which are excludible from the gross income of such
			 employee under section 127A.
						(b)Annual limitationThe amount allowable as a deduction under subsection (a) with respect to any individual for any
			 taxable year shall not exceed $6,000.
						(c)Lifetime limitationThe amount allowable as a deduction under subsection (a) with respect to any individual for any
			 taxable year shall not exceed the excess of—
							(1)$50,000, over
							(2)the aggregate amount allowable as a deduction under subsection (a) with respect to such individual
			 for all prior taxable years.
							(d)Denial of double benefitAny amount excluded from the gross income of an individual under section 127A shall not be treated
			 as an amount paid by such individual for purposes of this section. The
			 amount of principal and interest with respect to which a deduction is
			 allowed under this section shall not be taken into account in determining
			 the amount of any other deduction or credit allowed under this chapter..
			(b)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 redesignating the item relating to section 224 as an item relating to
			 section 225 and by inserting after the item relating to section 223 the
			 following new item:
				
					
						Sec. 224. Deduction for student loan payments which are matched by an employer..
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
